Citation Nr: 1638043	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-25 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for residuals of a left eye injury and, if so whether service connection for a left eye disability, to include glaucoma and a scar, should be granted.

3.  Entitlement to service connection for a right eye disability, to include glaucoma and a scar.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mary Hoefer, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1976 to February 1978.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from July 2009, April 2010, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in July 2016.  

The Veteran claimed separate issues of entitlement to service connection for PTSD and entitlement to service connection for anxiety and depression.  The Veteran also claimed entitlement to service connection for residuals of a left eye injury and glaucoma.  The Veteran's claims of service connection have been recharacterized more broadly to encompass all acquired psychiatric disorder to include PTSD and right and left eye disabilities reasonably raised by the record, to include glaucoma and a scar.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for right and left eye disabilities, to include glaucoma and a scar, and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A psychiatric disability, diagnosed as anxiety, had its onset in service.

2.  A rating decision issued in February 2008 denied service connection for residuals of a left eye injury.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in February 2008.  The Veteran did not perfect his appeal and the decision became final.
 
3.  Evidence added to the record since the final February 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left eye disability, to include glaucoma and a scar.


CONCLUSIONS OF LAW

1.  Anxiety was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a left eye disability, to include glaucoma and a scar.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired psychiatric disorder to include PTSD

The Veteran contends that his acquired psychiatric disorders are due to being physically and sexually by his fellow service members while in the Navy.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In April 2007, VA issued a formal finding on the unavailability of service medical records.  When there is evidence that a Veteran's service records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

Post-service VA treatment records show a PTSD, provisional, and major depressive disorder from October and December 2006 and diagnosed PTSD and depression from June 2008 through October 2010.  The August 2007 VA examiner diagnosed PTSD and major depressive disorder with a history of psychosis.  The February 2008 VA examiner was asked to opine whether it was at least as likely as not that the Veteran's record supported the occurrence and military sexual assault and he could not resolve the issue without resort to speculation.

In a November 2009 statement, the Veteran's wife reported that she married the Veteran in 1981, three years after his separation from the military.  She contended that he suffered from nightmares and he had spoken with her about the physical mental and sexual abuse he endured while in the military, including when a rope was tied around his leg and he was repeatedly dumped in water.

In a December 2009 statement, the Veteran's mother reported that the Veteran had nightmares and fears which kept him from doing many things.  She contended that he spoke with her about sexual abuse and the mishaps in the water while in the military.

In an August 2010 statement, the Veteran's friend reported that he had known the Veteran since the spring of 1970.  He reported that prior to service the Veteran was well-rounded and full of potential.  He reported that after service, the Veteran was withdrawn, isolated himself, drank, and on the infrequent times he visited, he would not talk to anyone and would become agitated when someone mentioned the Navy or asked how the Navy was treating him.

The October VA 2013 VA examiner diagnosed anxiety disorder NOS with PTSD features and depressive disorder NOS.  The examiner determined it was as likely as not that anxiety disorder NOS with PTSD features was related to military service.  He also noted the Veteran had a long history of depression which had been co-morbid with his substance abuse as well as his anxiety disorder.  However in the October 2013 VA examination and the December 2013 VA addendum opinion, the examiner determined it was not possible to say without resorting to mere speculation whether his depressive disorder was more likely related to his military service or to his substance abuse.

At his July 2016 Board hearing, the Veteran indicated that if the Board determined that service connection was warranted for a psychiatric disability, regardless of the precise diagnosis or label, that would satisfy his appeal for an acquired psychiatric disorder to include PTSD.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Given the competent and credible evidence showing the Veteran's recurrent psychiatric symptoms since service, his current diagnoses from his VA examiners and treating physicians, the October VA 2013 VA examiner's positive nexus opinion in regard to anxiety, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for anxiety is warranted.

II.  Left Eye Disability

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a left eye disability, to include glaucoma and a scar.  A February 2008 rating decision denied the Veteran's claims for service connection for a left eye injury based on findings that the evidence did not show a condition which either occurred in, or was caused by accident, illness, disease or injury during active military service.  The Veteran filed a Notice of Disagreement in May 2008 and a Statement of the Case was issued in February 2009.  The Veteran did not file a timely Substantive Appeal and, therefore, the decision became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since February 2008, new evidence has been added to the claims file which is material to the Veteran's claim.  At the July 2016 Board hearing, the Veteran testified that he injured his eye in a welding accident, he has not been able to see well out of his eye since that time, and he has a scar from his left eye injury in service.

The Veteran's testimony related to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for a left eye disability, to include glaucoma and a scar.  Shade.  Accordingly, the Board reopens the Veteran's claims of entitlement to service connection for a left eye disability, to include glaucoma and a scar, for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as anxiety, is granted.

The claim for service connection for an eye disability, to include glaucoma and a scar, is reopened, and, to this extent only, the appeal is granted.


REMAND

The Veteran's May 1976 entrance examination appears to note a congenital condition of the right eye.  If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Notably, mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder, and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9 (2015).  It follows, therefore, that service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

In April 2007, VA issued a formal finding on the unavailability of service medical records.  When there is evidence that service records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Post-service treatment records show complaints of poor vision sometimes seeing spots in 1996.  In 1999, VA treatment records show the Veteran sustained blunt facial trauma resulting in bilateral zygomatic arch fractures, periorbital ecchymosis, edema, subjunctiva hemorrhage, diplopia and photophobia.  VA treatment records in 2003 show possible glaucoma, complaints about eye sight being foggy and floaters in the eye, decrease in night vision, and pain in the left eye worse since reconstructive surgery in 1998.  A diagnosis of angle recession glaucoma of the left eye status post multiple blunt traumas was confirmed in June 2005 VA treatment records. 

Private treatment records in December 2007 show visual loss in the left eye with what appeared to be an afferent pupillary defect, and differential diagnoses of traumatic optic neuropathy and traumatic iritis secondary to glaucoma.  Private treatment records also show the Veteran was assaulted in December 2007 and complained of blurry vision in the left eye and relative afferent pupillary defect on that side.

The Veteran has not had a VA examination for an eye disability, to include glaucoma and a scar.  The Board finds a VA examination is warranted with a medical opinion as to whether a right and or left eye disability is related to or had its onset in service.  

In this decision, the Board grants service connection for anxiety.  There are also pending claims for service connection for right and left eye disabilities, to include glaucoma and a scar.  As such, the Board must defer consideration of his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, the RO should also ask the Veteran to identify any additional, pertinent medical treatment that he has received for his right and/or left eye disabilities, to include glaucoma and a scar, and his service-connected anxiety.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records that are not already of record pertaining to his claims for service connection for right and/or left eye disabilities, to include glaucoma and a scar, and entitlement to TDIU.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service eye injuries or symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, arrange for the Veteran to undergo a VA examination to determine the nature, extent, onset and etiology of his eye disabilities, to include glaucoma and a scar.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  The examiner should provide an opinion regarding the following:

(a) Diagnose all right and left eye conditions, including glaucoma and scars.

(b) If the examiner determines the Veteran had a congenital disorder of the right eye on entrance, the examiner should state whether there is any evidence that the disability worsened during service.  

(c) For any left or right eye condition (to include glaucoma and a scar) that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not that the disorder manifested during or is otherwise related to the Veteran's military service, to include his reported in-service eye injury.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

4.  Then readjudicate the appeal.   If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


